DETAILED ACTION
The following Office action concerns Patent Application Number 17/275,547.  Claims 1-20 are pending in the application.
A certified copy of foreign priority application EP 18210830.8 has not been received in the record for the instant application.
The applicant’s amendment filed October 12, 2021 has been entered.
The previous rejection of claims 1-18 under 35 USC 103 is maintained in this action and discussed below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 12, 14, 15, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kastler et al (US 2010/0319778) in view of Hack et al (US 4,990,977). 
	Kastler et al teaches a thin film transistor comprising a source electrode (2) and a drain electrode (4) separated by a 

    PNG
    media_image1.png
    269
    147
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    258
    158
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    276
    158
    media_image3.png
    Greyscale

(par. 11-13, 58).  The above compounds satisfy claimed compounds 1A, 2A and 3A.  The dielectric layer includes silicon dioxide (par. 79).  Silicon dioxide is known to have a dielectric constant of about 3.9.
	The thin film transistor has a channel between the source and drain electrodes (par. 110; Fig. 6).  The channel has a length of 25-200 µm and a width of 1-4 mm (par. 110).
Kastler et al does not teach that the channel length is 20 µm or less.
However, Hack et al teaches a thin film transistor having a channel length of about 10 µm (col. 1, line 50).  A short channel length improves operating speed and output current of the transistor (col. 1, lines 44-50).  A person of ordinary skill in the art would have been motivated to combine the shorter channel length of Hack et al with the transistor of 
Regarding claims 15 and 20, Kastler et al is silent with respect to the carrier mobility of a transistor in comparison to an otherwise identical transistor having a channel length of 50 µm.  However, the combination of teachings from Kastler et al and Hack et al have rendered obvious the instantly claimed transistor including the channel length of 20 µm or less.  Therefore, it is reasonable that a person of ordinary skill in the art would expect the claimed carrier mobility in relation to an otherwise identical transistor having a channel length of 50 µm to naturally arise in the transistor according to Kastler in view of Hack.
Claims 8, 11, 13 and 16-18 are rejected under 35 U.S.C. § 103 as being unpatentable over Kastler et al in view of Hack et al and further in view of Vladimirov et al (US 2017/0250347). 
Kastler in view of Hack teaches a thin film transistor as described above.  Kastler in view of Hack does not teach the thicknesses of the semiconductor layer and the source, drain and gate electrode layers.  Kastler in view of Hack does not teach that one of the source, drain and gate electrodes comprises a silver layer.
However, Vladimirov et al teaches a thin film transistor including a semiconductor layer and source, drain and gate electrode layers (par. 556, 560).  The semiconductor layer 
Kastler et al is silent regarding the thicknesses of the semiconductor layer and the source, drain and gate electrode layers.  A person of ordinary skill in the art would have been motivated by design need to combine the thicknesses of the semiconductor layer and the source, drain and gate electrode layers of Vladimirov et al with the thin film transistor of Kastler in view of Hack in order to obtain effective thicknesses for each layer.
Kastler et al teaches that suitable materials for the source and drain electrodes include metals (par. 79).  Vladimirov et al further teaches that silver metal is a suitable material for the source and drain electrodes (par. 551).  It would have been obvious to a person of ordinary skill in the art to combine the silver electrode material of Vladimirov et al with the source and drain electrodes of Kastler in view of Hack in order to obtain a known suitable electrode layer.
Response to Arguments
The applicant argues that the invention provides an unexpected benefit of improved carrier mobility at a channel length of 10 µm.  However, the examples in the specification are In re De Blawe, 222 USPQ 191 (Fed. Cir. 1984) and In re Fenn, 208 USPQ 470 (CCPA 1981).  Even if, arguendo, the comparison had been done between the applicants’ invention and the closest applied prior art, the claims would not be deemed patentable over the references of record since they are not commensurate in scope with the probative value of data in the examples.  See In re Clemens, 206 USPQ 289 (CCPA 1980).
In addition, Kastler et al teaches a thin film transistor having an electron (carrier) mobility which is equal to or greater than the carrier mobility of the claimed invention for each of the claimed semiconductor compounds: 1A = PDI1MPr-CN2, 2A = PDI1MB-CN2, and 3A = PDI1MP-CN2 (see Kastler, Table 2).  Therefore, the applicant has not shown a benefit of improved carrier mobility over the closest prior art of Kastler et al.
The applicant argues that Hack et al would not have been combined with Kastler et al because Hack et al teaches inorganic semiconductor materials while Kastler teaches organic semiconductor materials.  However, both Kastler and Hack teach thin film transistor devices.  Hack et al teaches a shorter channel length than Kastler of about 10 µm (Hack, col. 1, line 50).  The short channel length improves operating speed and 
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        October 21, 2021